Citation Nr: 0101038	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1946 to January 
1948.  He died in April 1998 and is survived by the 
appellant, his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the RO denied the service 
connection for the cause of death claim as not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board notes that the appellant has submitted 
several medical opinions linking the veteran's cause of death 
to his tobacco use during service.  Because the appellant's 
claim was filed on or before June 9, 1998, it is not affected 
by the "Internal Revenue Service Restructuring and Reform 
Act of 1998", signed into law as Pub. L. No. 105-206.  
Pursuant to two VA General Counsel precedential opinions on 
the subject of tobacco-related service connection claims, 
service connection may be granted for the cause of death due 
to a disorder caused or contributed to by the veteran's 
smoking during service, or for a disorder caused by nicotine 
dependence which was incurred in service.  VAOPGCPREC 2-93 
(January 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).

In a July 1998 statement from the appellant, she has filed a 
claim for accrued benefits.  The RO must consider this claim 
as it is inextricably intertwined with the issue currently on 
appeal.

Accordingly, this case is REMANDED for the following: 

1.  The RO should contact the appellant 
and request that she provide the names, 
addresses and approximate dates of 
treatment or evaluation of all 
individuals/facilities who had treated 
the veteran for respiratory disability 
and/or tobacco abuse.  After obtaining 
any necessary releases, the RO should 
attempt to obtain a copy of all treatment 
records identified by the appellant, 
which have not been previously obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant of this and request her to 
provide a copy of the outstanding medical 
records.

3.  The RO should provide the claims 
folder to a VA pulmonologist and request 
that he/she review the file and offer an 
opinion as to the etiology of any lung 
disorder.  Specifically, the reviewing 
physician should determine, based on a 
review of the record, whether the veteran 
acquired nicotine dependence during 
service; if so, whether there was 
sustained full remission of the service-
related nicotine dependence and 
subsequent resumption of the use of 
tobacco products.  The reviewing 
physician should also determine whether a 
lung/respiratory disorder contributed to 
the cause of the veteran's death, and, if 
so, whether the lung /respiratory 
disorder was caused by an addiction to 
nicotine that began during the veteran's 
service.  The VA claims folder must be 
made available to the reviewing physician 
so that the pertinent clinical record may 
be studied in detail.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

The RO should also adjudicate the 
inextricably intertwined issue of service 
connection for chronic obstructive 
pulmonary disease as due to tobacco use, 
for the purpose of accrued benefits.  The 
appellant should be properly notified of 
the decision and provided her appellant 
rights.

If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


